  Case: 1:21-cv-00016-MWM Doc #: 48 Filed: 02/09/21 Page: 1 of 2 PAGEID #: 421




                     IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION (CINCINNATI) DIVISION


LAURA AKER, ET AL.,                       : CASE NO. 1:21-CV-00016
              Plaintiffs,                 : JUDGE MATTHEW W. MCFARLAND
         v.
                                          :
THE GOOD SAMARITAN HOSPITAL
OF CINCINNATI, ET AL.,                    : NOTICE OF APPEARANCE
              Defendants.                 :

                                          :


  X           New Notice of Attorney’s Appearance

              Change of Information

Attorney Name:                         Michael P. Foley


Business Address:                      Rendigs, Fry, Kiely & Dennis, LLP
                                       600 Vine Street, Suite 2650
                                       Cincinnati, Ohio 45202


Supreme Court Registration Number:     0061227

Telephone Number:                      513-381-9200

Facsimile Number:                      513-381-9206


Party Represented:                     Defendant, The Good Samaritan Hospital

Email:                                 mfoley@rendigs.com


Signature of Attorney:                 /s/ Michael P. Foley
  Case: 1:21-cv-00016-MWM Doc #: 48 Filed: 02/09/21 Page: 2 of 2 PAGEID #: 422



                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 9th day of February 2021, a copy of the foregoing NOTICE OF

APPEARANCE was filed electronically through this Court’s ECF filing system. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.



                                      /s/ Michael P. Foley
                                      Michael P. Foley (0061227)
                                      Rendigs, Fry, Kiely & Dennis, LLP
                                      600 Vine Street, Suite 2650
                                      Cincinnati, Ohio 45202
                                      (513) 381-9309
                                      Attorneys for Defendant, The Good Samaritan
                                      Hospital




                                                 2
